DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki et al US 2010/0042084 in view of Goodman et al US 5,968,036.
Regarding claims 1 and 17.
Nariyuki et al illustrates in figures 1-3 a medical laser irradiation device comprising:
a first laser light source (fig. 3, infrared source 52) configured to emit a first laser light having a wavelength band that is selectively absorbed by plaque existing inside a blood vessel of a living body (paragraph [0059] discloses absorbed by plaque);
a second laser light source (fig. 3, ultraviolet source 51) configured to emit a second laser light having a wavelength band  is selectively absorbed by the plaque and existing inside the blood vessel (implied in paragraph [0058]); and an optical fiber (fig. 2 and paragraph [0051] discloses optical fiber 29)  configured to coaxially guide the first laser light and the second laser light, and at least a part of which is inserted into the blood vessel (figures 1-3 and implied in paragraph [0044]).
Nariyuki et al does disclose the second laser light source is an ultraviolet light source whose wavelength is absorbed by plaque (paragraph [0058]).
Nariyuki et al does not explicitly disclose the plaque is calcified.
Goodman et al illustrates in figure 9 and discloses in column 10 lines 16-26 an ultraviolet (UV) laser system for removing calcified plaque with UV radiation.
Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to apply the teachings of Goodman et al to the laser device of Nariyuki et al because it will remove or decompose calcified plaque.

Regarding claim 4.
Nariyuki et al illustrates in figure 2 on a front end of the optical fiber (29), an irradiation unit (31) for irradiating the inside of the blood vessel with light guided by the optical fiber is provided (paragraph [0044]).
Regarding claim 5.
Nariyuki et al illustrates in figure 2 the irradiation unit (31) radiates light guided by the optical fiber from a side of the optical fiber.
Nariyuki et al is silent as to the irradiation unit radiates light guided by the optical fiber from a forward optical axis direction of the optical fiber.
Goodman et al illustrates in figure 9 light guided by the optical fiber from a forward optical axis direction of the optical fiber.
Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to apply the teachings of Goodman et al to the laser device of Nariyuki et al because it will remove or decompose calcified plaque.
 Regarding claim 6.
Nariyuki et al illustrates in figure 2 the irradiation unit (31) radiates light guided by the optical fiber from a side of the optical fiber.
Regarding claim 12.
Nuriyuki et al illustrates in figure 2 an optical fiber (29), which will inherently have a diameter.

However, in accordance with MPEP 2144.05 II A. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, given the general conditions of the claim of the optical fiber (29) inherently having a diameter, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to obtain an optimum diameter for the optical fiber by routine experimentation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki et al US 2010/0042084 in view of Goodman et al US 5,968,036, as applied to claims 1 and 4 above and further in view of Farr et al US 6,423,055.
Regarding claim 7.
Nariyuki et al illustrates in figure 2 on a front end of the optical fiber (29), an irradiation unit (31) for irradiating the inside of the blood vessel with light guided by the optical fiber is provided (paragraph [0044]).
The combination of Nariyuki et al and Goodman et al do not disclose the irradiation unit is detachably provided on the front end of the optical fiber.
However, the use of detachable end portion in catheters which include optical fibers, is well-known in the art.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the well-known methods disclosed by Farr et al with the device of Nariyuki et al because it will allow for quick replacement of parts.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki et al US 2010/0042084 in view of Goodman et al US 5,968,036, as applied to claim 1 above and further in view of Carberry et al US 9,416,046.
Regarding claims 9 and 10.
Nariyuki et al discloses in paragraph [0059] the first laser (52) as a quantum cascade laser (semiconductor laser), which emits infrared light and discloses the second laser source as a UV excimer laser.
The combination of Nariyuki et al and Goodman et al do not disclose that each of the first laser light source and the second laser light source is a quantum cascade light source (semiconductor laser).
Carberry et al discloses in column 4 lines 40-49 a laser beam of wavelength 0.2 to 11 micron, which implies that a UV laser can be either a UV excimer or a quantum cascade laser, among other laser.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Carberry et al .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki et al US 2010/0042084 in view of Goodman et al US 5,968,036, as applied to claim 1 above and further in view of Poppas et al US 5,409,481.
The combination of Nariyuki et al and Goodman et al disclose the use of an optical fiber (29) to transmit infrared light.
The combination of Nariyuki et al and Goodman et al do not disclose the optical fiber (29) is a chalcogenide fiber.
Poppas et al illustrates in figure 5 and discloses in column 8 lines 47-52 a medical laser including an optical fiber of chalcogenide.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the chalcogenide fiber of Poppas et al with the device of Nariyuki et al because it will allow the transmission of infrared light.
 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyuki et al US 2010/0042084 in view of Goodman et al US 5,968,036, as applied to claim 1 above and further in view of Day et al US 7,873,094.
Regarding claim 13.
Nariyuki et al illustrates in figure 3 an optical system lens (56).
The combination of Nariyuki et al and Goodman et al do not disclose the lens is made of CaF or polyethylene.

Day et al discloses in column 12 lines 13-16 a list of different material used for lenses in a laser system, which includes CaF among others.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Day et al to the device of Nariyuki et al because CaF is a commonly available lens material in the art.
Allowable Subject Matter
Claims 2, 3, 8, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 3.
None of the searched prior arts alone or in combination discloses the claimed control section configured to control an emission of the first laser light from the first laser light source and to control an emission of the second laser light from the second laser light source; and an analysis section configured to analyze a degree of calcification of the plaque, wherein the control section controls an output of each of the first laser light and the second laser light according to a result of analyzing the degree of calcification of the plaque by the analysis section, as recited in claim 2.
Claim 3 depends from claim 2.

Regarding claim 8.
None of the searched prior arts alone or in combination discloses the claimed wavelength of the first laser light is inside a range from 5.63 pm to 5.84 pm, and a wavelength of the second laser light is inside a range from 3.76 pm to 3.96 pm or inside a range from 7.55 pm to 9.26 pm. (these wavelengths ranges requires both laser to operate in the infrared range)
Regarding claims 14-16.
None of the searched prior arts alone or in combination discloses the claimed guide wire insertion hole into which a guide wire configured to guide the optical fiber to a desired position inside the blood vessel is inserted, as recited in claim 14.
Claims 15 and 16 depend from claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMANDO RODRIGUEZ whose telephone number is (571)272-1952.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828